Exhibit 10.1


The Management Network Group, Inc.
2011 Executive Incentive Compensation Plan


The following is a description of the executive incentive compensation plan for
fiscal year 2011 adopted by the independent members of the Board of Directors of
The Management Network Group, Inc.:


The amount, if any, of the bonus pool for fiscal year 2011 (the "Payout Amount")
will be determined as follows:


2011 Non-GAAP EBITDA (Post-Bonus) Exceeds1
 
Payout Amount
$2,750,000
 
$450,000
$3,025,000
 
$575,000
$3,300,000
 
$700,000
$3,630,000
 
$770,000
$3,970,000
 
$830,000
$4,310,000
 
$890,000
   
Payout Amount is capped at $890,000



 
Eligible Participants: Principal executive officer, president and chief
operating officer, and principal financial officer.


The distribution of the Payout Amount, if any, among the Eligible Participants
will be determined by the Compensation Committee and/or independent directors.




1 Non-GAAP EBITDA excludes non-cash charges and extraordinary one-time items
approved by the Compensation Committee.

